Name: COMMISSION REGULATION (EC) No 182/96 of 31 January 1996 on the supply of wheatflour intended for the people of Kyrgyzstan and Tajikistan
 Type: Regulation
 Subject Matter: foodstuff;  transport policy;  plant product;  trade policy
 Date Published: nan

 1 . 2 . 96 EN Official Journal of the European Communities No L 25/35 COMMISSION REGULATION (EC) No 182/96 of 31 January 1996 on the supply of wheatflour intended for the people of Kyrgyzstan and Tajikistan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 (2) thereof, Whereas, Commission Regulation (EC) No 2009/95 (2), laying down the rules for the application of Council Regulation (EC) No 1975/95 and in particular Article 2 (2) thereof, provides that the tenders for the free supply of processed products may relate to the quantity of basic product to be taken from intervention stocks as payment for the supply, and where applicable, in accordance with Article 5 (2), as payment for the costs of processing, pack ­ aging and marking ; Whereas, it is appropriate to open without delay a tende ­ ring procedure for the supply of common wheatflour ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : Commission of the European Communities EAGGF-Guarantee Division VI/G.2 (Office 10/05 or 10/08) Rue de la Loi/Wetstraat 130 , B-1049 Brussels . The closing date for the lodgement of tenders shall be 12 February 1996 at 5 p.m . (Brussels time). In the case of non-acceptance of offers on 12 February 1996, a second closing date for the lodgement of offers shall be 22 February 1996 at 12 noon (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by 10 days . 2 . The offer of the tenderer shall indicate the quantity of flour in tonnes (net), to be delivered to the supply stage referred to in Article 2, in exchange for the stocks of intervention wheat set out in Annex II . The quantities awarded must leave the stocks within a period of one and a half months from the date of notifica ­ tion of the award. In the case where the total quantities mentioned are not in stock, the missing quantities will be reimbursed at ECU 140 per tonne of wheat. An additional offer may be made for a product delivered free on wagon . The loading rate of the railway station proposed must be at least 1 000 tonnes per day. 3 . The tendering security referred to at Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 15 per tonne of wheat . 4 . The security referred to at Article 8 ( 1 ) of Regulation (EC) No 2009/95 is fixed at ECU 200 per tonne of wheat. Article 4 1 . The certificate of removal referred to in the third indent of Article 12 (3) of Regulation (EC) No 2009/95 shall be established on the basis of the model in Annex III . 2 . The take-over certificate shall be established on the basis of the model in Annex IV. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the supply costs of common wheatflour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in particular Article 2 (2) thereof. Article 2 The supply shall include : (a) delivery of the product specified in Annex I, free-on ­ board, stowed on the boat. The loading rate of the port proposed must be at least 1 000 tonnes per day, (b) the packaging and marking of the product in accord ­ ance with the instructions set out in Annex I. The goods must be made available for loading, for a maximum period of 10 days with effect from the dates laid down in Annex I. (') OJ No L 191 , 12. 8 . 1995, p. 2 . 2 OJ No L 196, 19 . 8 . 1995, p. 4 . No L 25/36 EN Official Journal of the European Communities 1 . 2. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1996. For the Commission Franz FISCHLER Member of the Commission 1 . 2. 96 | EN I Official Journal of the European Communities No L 25/37 ANNEX I 1 . Product to be supplied : Common wheat flour. 2. Characteristics and quality of the goods (') : OJ No C 114, 29. 4. 1991 (point II.B.La, with the exception of ash content which may be 0,90 % maximum, as a percentage of dry matter). 3 . Description of the lots : Four lots . Each lot to be delivered to one port only (or one station only) : Lot No 1 : the counterpart in flour of the stocks referred to in Annex II, made available either in a Community port situated elsewhere other than in the Mediterranean Sea or in a Community railway station with effect from 4 March 1996 . Lot No 2 : the counterpart in flour of the stocks referred to in Annex II , made available either in a Community port situated in the Mediterranean Sea or in a Community railway station with effect from 4 March 1996. Lot No 3 : the counterpart in flour of the stocks referred to in Annex II, made available either in a Community port situated elsewhere other than in the Mediterranean Sea or in a Community railway station with effect from 11 March 1996. Lot No 4 : the counterpart in flour of the stocks referred to in Annex II , made available either in a Community port situated elsewhere other than in a Community port situated in the Mediterranean Sea or in a Community railway station with effect from 11 March 1996. 4. Packaging (2) : The lots will be packaged in new composite jute/polypropylene sacks each containing 50 kilogrammes net. OJ No C 114, 29. 4. 1991 (under II.B.2.c). The sacks will be packet in new polypropylene 'Slinged Bags/Big Bags', closed on top, at the rate of 21 sacks, preferably interlocked (1+2 and 2 + 1 ), of 50 kilo ­ grammes per 'Big Bag'. The 'Big Bags' will be sealed under the responsibility of the contractor. 5. Marking : The marking of the sacks (information in the Russian language plus European flag) must conform to the requirements laid down in the Official Journal No C 114, 29 . 4. 1991 (point II.B.3). 6. Stage of supply : Fob stowed or free on wagon (fow stowed). (') The successful tenderer shall deliver to the transporter a certificate from an official entity, certifying that for the product to be delivered, the standards applicable, relative to nuclear radiation, in the Member State concerned have not been ex ­ ceeded. The radioactivity certificate must indicate the caesium - 134 and - 137 and lodium - 131 levels . ( 2) Since the goods may be rebagged , the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 25/38 EN Official Journal of the European Communities 1 . 2. 96 ANNEX II (tonnes) Places of storage Quantity Lot No 1 Denmark DLG SiloanlÃ ¦g Apotekervej 14 4180 SorÃ ¸ 3 951,540 DLG Lager Ãst Parallelvej 1 1 4300 HolbÃ ¦k 2 728,460 Lot No 2 Denmark DLG Lager Ãst Parallelvej 1 1 4300 HolbÃ ¦k 386,760 DLG GI . SiloanlÃ ¦g Havnevej 6 4654 Fakse Ladeplads 2 002,220 DLG PrÃ ¦stholmlund, Lager Vest SkovhÃ ¸jlundsvej 6 4690 Haslev 1 604,680 DLG StÃ ¥lsiloen Ãster Mellemkaj 6 4700 NÃ ¦stved 2 686,340 Lot No 3 Austria 3464 Hausleiten, RLH 101,000 3100 St. PÃ ¶lten , Mayer 620,339 3100 St. PÃ ¶lten, Zwetzbacher 515,000 7131 Halbturn, Reindl 1 151,930 4023 Linz, Oder 41,517 4502 St. Marien, Forstner 761,459 8322 Fladnitz, Gsellmann 731,100 Belgium Discover, silos de Flueffe Floreffe, Namur 3 376,222 Silos de la Meuse LiÃ ¨ge 2 000,000 Escaut silos Tournai 1 128,567 1 . 2 . 96 | EN I Official Journal of the European Communities No L 25/39 (tonnes) Places of storage Quantity Lot No 4 Denmark DLG StÃ ¥lsiloen Ãster Mellemkaj 6 4700 NÃ ¦stved 844,290 DLG Lager Nord GammelsÃ ¸vej 14 4760 Vordingborg 3 004,130 DLG HÃ ¸jdilorn Havnen 4990 SakskÃ ¸bing 2 002,600 The characteristics of the lots shall be supplied to the tenderers by the intervention agencies . Address of the intervention agencies : AUSTRIA Agrarmarkt Austria Dresdner StraÃ e 70 A-1201 Wien tel : (43 1)33 15 12 33 fax : (43 1)33 15 12 98 . BELGIUM BIRB Rue de TrÃ ¨ves/Trierstraat 80/82 B- 1 040 Bruxelles tel : (32 2) 287 24 1 1 fax : (32 2) 230 25 33. DENMARK Landbrugs- og Fiskeriministeriet EU-Direktoratet Nyropsgade 26 DK-1780 K.0benhavn V tel : (45) 33 92 70 00 fax : (45) 33 92 69 48 . No L 25/40 ( ENl Official Journal of the European Communities 1 . 2. 96 ANNEX III Certificate of removal of products from intervention stocks Intervention agency : Tender Regulation : (EC) No Successful tenderer : Product : Lot No : Identification No Name of store Quantities removed Effective date of last physical removal | Date , stamp and signature of the intervention agency 1 . 2. 96 I EN I Official Journal of the European Communities No L 25/41 ANNEX IV Take-over certificate I, the undersigned, (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Number of sacks : of 'Big Bags ' : Total quantity in tonnes net : gross : Place and date of take-over : Name of boat : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of transporter